Citation Nr: 0431567	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971 and from November 1974 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In a September 2002 decision, the Board granted the veteran's 
claim for an initial compensable evaluation for residuals of 
an anal fistulectomy, and denied his claim for an initial 
compensable evaluation for residuals of a fracture of the 
right fifth metacarpal.  At that time, the Board advised the 
veteran that it was undertaking additional development on the 
matter of entitlement to service connection for post- 
traumatic stress disorder (PTSD), pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2003)).  The Board 
advised the veteran that, after the requested development was 
completed, and after he was given notice of the development 
and an appropriate period to respond, the Board would prepare 
a separate decision addressing this issue.  In June 2003, the 
Board remanded the veteran's claim to the RO, based in part 
upon the invalidation of  the new duty-to-assist regulations 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification if further action is required on 
the part of the veteran.


REMAND

In conjunction with his current claim on appeal, in signed 
statement dated October 24, 2004, and received at the Board 
in November 2004, the veteran requested to testify at a 
hearing at the RO before a Veterans Law Judge (i.e., a Travel 
Board hearing).  See 38 C.F.R. §§ 20.700, 20.703 (2003).

Inasmuch as the appellant's hearing request was made fairly 
recently, he has not yet been scheduled for his requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested videoconference hearing. Therefore, a remand is 
required for the scheduling of a videoconference hearing. See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), 
20.704 (2003).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a Travel 
Board hearing at the RO before a Veterans Law 
Judge, in accordance with the procedures set 
forth at 38 C.F.R. § 20.704(a), as per the 
veteran's request.  The RO should notify the 
veteran and his representative of the date of 
such hearing by sending a letter of 
notification to the veteran at his address of 
record, with a copy to his representative.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


